DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is based on Applicant’s amendment filed 6/22/21.
Election/Restrictions
Claims 42, 44-46, and 48-53 are allowable. The restriction requirement as set forth in the Office action mailed on 5/29/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 54-56 directed to a dental set are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Richter on 9/2/2021.

The application has been amended as follows: 
IN THE CLAIMS:
IN CLAIM 42, LINE 11, after “dam in” DELETE “a” and INSERT –the—
IN CLAIM 45, LINE 2, after “relative to” DELETE “a” and INSERT –the—
IN CLAIM 45, LINE 5, after “larger than” DELETE “an” and INSERT –the—
IN CLAIM 46, LINE 2, after “relative to” DELETE “a” and INSERT –the—
IN CLAIM 46, LINE 6, after “larger than” DELETE “an” and INSERT –the—
IN CLAIM 49, LINE 5, after “predetermined break” DELETE “point” and INSERT –points—
IN CLAIM 52, LINE 4, after “portion and” DELETE “a” and INSERT –the—
IN CLAIM 53, LINE 3, after “surrounds” DELETE “an outside” and INSERT –the outer surface—
IN CLAIM 54, LINE 21, after “part of” DELETE “the” and INSERT –an—
Allowable Subject Matter
Claims 42, 44-46, and 48-56 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination, fails to teach a combination comprising an implant, a dental dam and a holding device comprising a ring, wherein the inner periphery of the ring forms a ring clamping portion that is larger than an outer periphery of the implant end portion and the same size or smaller than an outer periphery of the implant end portion in combination with and surrounded by the dental dam, lying against the outer side of the implant end portion in a single ply thereon, and wherein the ring has a ring cutting section adjacent to the ring clamping portion, on which a cutting edge is formed, wherein the cutting edge lies on a geometric circle contour and is peripherally closed, and wherein the diameter of the circle contour is smaller than the inside dimeter of the ring clamping portion, in combination with the other features of the claims, as required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772